Name: Council Implementing Regulation (EU) 2019/84 of 21 January 2019 implementing Regulation (EU) 2018/1542 concerning restrictive measures against the proliferation and use of chemical weapons
 Type: Implementing Regulation
 Subject Matter: defence;  international security;  civil law;  international affairs;  international trade;  European construction
 Date Published: nan

 21.1.2019 EN Official Journal of the European Union LI 18/1 COUNCIL IMPLEMENTING REGULATION (EU) 2019/84 of 21 January 2019 implementing Regulation (EU) 2018/1542 concerning restrictive measures against the proliferation and use of chemical weapons THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EU) 2018/1542 of 15 October 2018 concerning restrictive measures against the proliferation and use of chemical weapons (1), and in particular Article 12 thereof, Having regard to the proposal of the High Representative of the Union for Foreign Affairs and Security Policy, Whereas: (1) On 15 October 2018, the Council adopted Regulation (EU) 2018/1542. (2) In view of the continued threat posed by the proliferation and use of chemical weapons, nine persons and one entity should be added to the list of natural and legal persons, entities and bodies in Annex I to Regulation (EU) 2018/1542. (3) Annex I to Regulation (EU) 2018/1542 should therefore be amended accordingly, HAS ADOPTED THIS REGULATION: Article 1 Annex I to Regulation (EU) 2018/1542 is amended as set out in the Annex to this Regulation. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 21 January 2019. For the Council The President F. MOGHERINI (1) OJ L 259, 16.10.2018, p. 12. ANNEX The following persons and entity are added to the list set out in Annex I to Regulation (EU) 2018/1542: A. NATURAL PERSONS Name Identifying information Grounds for designation Date of listing 1. Tariq YASMINA a.k.a.: Tarq Yasmina Gender: male; Title: Colonel; Nationality: Syrian Tariq Yasmina acts as the liaison officer between the Scientific Studies and Research Centre (SSRC) and the Presidential Palace, and, as such, is involved in the use and preparations for the use of chemical weapons by the Syrian regime. 21.1.2019 2. Khaled NASRI a.k.a.: Mohammed Khaled Nasri; Haled Natsri; Gender: male; Title: Head of Institute 1000 of the SSRC; Nationality: Syrian Khaled Nasri is the Director of Institute 1000, the division of the Scientific Studies and Research Centre (SSRC) responsible for developing and producing computer and electronic systems for Syria's chemical weapons programme. 21.1.2019 3. Walid ZUGHAIB a.k.a.: Zughib, Zgha'ib, Zughayb; Title: Doctor, Head of Institute 2000 of the SSRC; Gender: male; Nationality: Syrian Walid Zughaib is the Director of Institute 2000, the division of the Scientific Studies and Research Centre (SSRC) responsible for mechanical development and production for Syria's chemical weapons programme. 21.1.2019 4. Firas AHMED a.k.a.: Ahmad; Title: Colonel, Head of Security Office at Institute 1000 of the SSRC; Gender: male; Date of birth: 21 January 1967; Nationality: Syrian Firas Ahmed is the Director of the Security Office of Institute 1000, the division of the Scientific Studies and Research Centre (SSRC) responsible for developing and producing computer and electronic systems for Syria's chemical weapons programme. He was involved in transferring and concealing chemical weapons related materials following Syria's accession to the Chemical Weapons Convention. 21.1.2019 5. Said SAID a.k.a.: Saeed, Sa'id Sa'id, Title: Doctor, member of Institute 3000 (a.k.a. institute 6000 a.k.a. Institute 5000) of the SSRC; Gender: male; Date of birth: 11 December 1955 Said Said is a significant figure in Institute 3000 a.k.a Institute 6000 a.k.a. Institute 5000, the division of the Scientific Studies and Research Centre (SSRC) that is responsible for developing and producing Syria's chemical weapons. 21.1.2019 6. Anatoliy Vladimirovich CHEPIGA Ã Ã ½Ã °Ã Ã ¾Ã »Ã ¸Ã ¹ Ã Ã »Ã °Ã ´Ã ¸Ã ¼Ã ¸ÃÃ ¾Ã ²Ã ¸Ã  Ã §Ã Ã ÃÃ Ã , a.k.a.: Ruslan BOSHIROV Gender: male; Dates of birth: 5 April 1979; 12 Apr 1978; Places of Birth: Nikolaevka, Amur Oblast, Russia; Dushanbe, Tajikistan GRU Officer Anatoliy Chepiga (a.k.a. Ruslan Boshirov) possessed, transported and then, during the weekend of 4 March 2018, in Salisbury, used a toxic nerve agent ( Novichok ). On 5 September 2018, the UK Crown Prosecution Service charged Ruslan Boshirov for conspiracy to murder Sergei Skripal; for the attempted murder of Sergei Skripal, Yulia Skripal and Nick Bailey; for the use and possession of Novichok; and for causing grievous bodily harm with intent to Yulia Skripal and Nick Bailey. 21.1.2019 7. Alexander Yevgeniyevich MISHKIN Ã Ã »Ã µÃ ºÃ Ã °Ã ½Ã ´Ã Ã Ã ²Ã ³Ã µÃ ½Ã Ã µÃ ²Ã ¸Ã  Ã ÃÃ ¨Ã ÃÃ , a.k.a.: Alexander PETROV Gender: male; Date of birth:13 July 1979; Places of Birth: Loyga, Russia; Kotlas, Russia GRU Officer Alexander Mishkin (a.k.a. Alexander Petrov) possessed, transported and then, during the weekend of 4 March 2018, in Salisbury, used a toxic nerve agent ( Novichok ). On 5 September 2018, the UK Crown Prosecution Service charged Alexander Petrov for conspiracy to murder Sergei Skripal; for the attempted murder of Sergei Skripal, Yulia Skripal and Nick Bailey; for the use and possession of Novichok; and for causing grievous bodily harm with intent to Yulia Skripal and Nick Bailey. 21.1.2019 8. Vladimir Stepanovich ALEXSEYEV Ã Ã »Ã °Ã ´Ã ¸Ã ¼Ã ¸Ã Ã ¡Ã Ã µÃ ¿Ã °Ã ½Ã ¾Ã ²Ã ¸Ã  Ã Ã Ã Ã Ã ¡Ã Ã Ã  Gender: male; Title: First Deputy Head of the GRU Vladimir Stepanovich Alexseyev is the First Deputy Head of the GRU (a.k.a. GU). Given his senior leadership role in the GRU, Alexseyev is responsible for the possession, transport and use in Salisbury during the weekend of 4 March 2018 of the toxic nerve agent Novichok  by officers from the GRU. 21.1.2019 9. Igor Olegovich KOSTYUKOV ÃÃ ³Ã ¾ÃÃ  Ã Ã »Ã µÃ ³Ã ¾Ã ²Ã ¸Ã  Ã Ã Ã ¡Ã ¢Ã ®Ã Ã Ã  Gender: male; Title: Head of the GRU Igor Olegovich Kostyukov, given his senior leadership role as First Deputy Head of the GRU (a. k. a. GU) at that time, is responsible for the possession, transport and use in Salisbury during the weekend of 4 March 2018 of the toxic nerve agent Novichok  by officers from the GRU. 21.1.2019 B. LEGAL PERSONS, ENTITIES AND BODIES Name Identifying information Grounds for designation Date of listing 1. Scientific Studies and Research Centre (SSRC) a.k.a.: Centre d'Ã tudes et de Recherches Scientifiques (CERS), Centre de Recherche de Kaboun Address: Barzeh Street, Po Box 4470, Damascus The Scientific Studies and Research Centre (SSRC) is the Syrian regime's principal entity for the development of chemical weapons. The SSRC is responsible for the development and production of chemical weapons, as well as the missiles to deliver them, operating at a number of sites in Syria. 21.1.2019